Appleton, J.—
The jury have found, in answer to certain questions proposed at the instance of the counsel for the defendants, that the debtor, at the time of the disclosure, possessed, or had under his control, bank notes, bills, accounts, bonds or other property, not exempt from attachment, and which could not be come at to be attached, and that upon such property being so disclosed by the debtor, the creditor and such debtor did not agree to apply the same in part or in full discharge of the debt, and that the creditor did not waive an appraisal of such property.
The instructions given, and those refused, relate entirely to *496three dollars, which the debtor says he left on the table, but whether the same was taken by the justices or not, does not distinctly appear. If this sum was paid to the magistrates after having been disclosed by the debtor, then this case is brought clearly within the authority of Butman v. Holbrook, 27 Maine, 424, where it was decided that the lien given by R. S., c. 148, § 34, attached to the money disclosed in favor of the creditor, and that it could not be disposed of within thirty days next after the disclosure, without working a forfeiture of all benefit from the certificate. If, therefore, the money was paid to the justices, then, in the language of Whitman, C. J., in the case before referred to, “ this brings the^case within the literal import of the statute to work a forfeiture.”
If the money was not paid to the justices, but remained the property of the debtor, then, as by the facts found by the jury there was a forfeiture of the bond, the money should be included in the sum found by the jury, as damages. The law is well settled that, to prevent a forfeiture, the property disclosed, so far as it is embraced by R. S., c. 148, § 29, should have been appraised. Harding v. Buller, 21 Maine, 191; Fessenden v. Chesley, 29 Maine, 368.
In either event, therefore, the plaintiff is entitled to judgment. Exceptions overruled. Judgment on the verdict.
Shepley, C. J., and Tenney and Rice, J. J., concurred.